DETAILED ACTION
Allowable Subject Matter
Claims 1, 8-11, 20-26, 30 and 31 allowed.
The following is an examiner’s statement of reasons for allowance:  in independent claims 1 and 20, the inclusion of limitation, “and an extension portion configured to be positioned between the legs of an unclothed, seated baby during bathing, the extension portion further comprising an inner end portion and an outer end portion, the inner end portion of the extension portion being connected to the belt portion, and the outer end portion further comprising a comfort opening configured to be adjacent to the private area of the unclothed, seated baby during bathing,” along with other claim language was not found or fairly taught by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/24/2021